DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains allowable subject matter wherein a distance x of said fifth fin trailing end from the center line is within a range between
(i) an upper limit xU defined by:
xU ≤ 0.30 D for c > 1.43 D − 3.57 d xU ≤ D/2 − d/2 − 0.14 c for c ≤ 1.43 D − 3.57 d; and,
(ii) a lower limit xL defined by
xL ≥ 0.07 D for c > 0.75 D − 0.87 d xL ≥ D/2 − d/2 − 0.58 c for c ≤ 0.75 D − 0.87 d.
In the closest prior art, Orelemans (U.S. Patent No. 11,236,722) teaches a wind turbine rotor blade comprising: a rotor blade body having a blade root, a blade tip, a leading edge, and a trailing edge (as shown; figure 3); a first row of vortex generators (row of comb elements 10T near the leading edge; figure 3); a second row of vortex generators (row of comb elements 10T near the trailing edge; figure 3); said first row of vortex generators and said second row of vortex generators extending in a spanwise direction (as shown; figure 3); said first row of vortex generators being arranged closer to said leading edge than said second row of vortex generators (as shown; figure 3); said first row of vortex generators including a first vortex generator defining a first longitudinal axis extending in a chordwise direction and a second vortex generator defining a second longitudinal axis extending in a chordwise direction; said first vortex generator and said second vortex generator being mutually adjacent; said first vortex generator including a first fin and a second fin arranged symmetrically to the first longitudinal axis; said second vortex generator including a third fin and a fourth fin arranged symmetrically to the second longitudinal axis; each of said first fin, said second fin, said third fin, and said fourth fin having a respective leading end and a respective trailing end; said trailing ends of said first fin and said second fin being arranged at a distance d to each other; said distance d being greater than a distance between said leading end of said first fin and said leading end of said second fin; the first longitudinal axis and said second longitudinal axis being arranged at a distance D from each other and mutually defining a center line extending in a chordwise direction; said second row of vortex generators including a fifth fin having a fifth fin leading end and a fifth fin trailing end, wherein said fifth fin trailing end is arranged closer to the center line than said fifth fin leading end; said fifth fin being positioned in relation to said first fin, which is arranged on a same side of the center line as said fifth fin, with said fifth fin trailing end closer to the center line than said fifth fin leading end such that said fifth fin trailing end is arranged at a chordwise distance c from said trailing end of said first fin (see annotated figure 3 below).

    PNG
    media_image1.png
    681
    807
    media_image1.png
    Greyscale

However, Orelemans fails to teach the claimed distance relationship.
No prior art of record sufficiently teaches the allowable subject matter and therefore it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.
Claims 2-13 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Harada (U.S. Patent No. 10,808,676) teaches a pair of fins forming a vortex generator wherein the fins are on a common base plate and the fins are at an angle.
Fukami (U.S. Patent No. 10,982,647) teaches a row of vortex generator having fins placed on a common base plate.
Herr (U.S. Patent No. 9,752,559) teaches two rows of vortex generators.
Herrig (U.S. Patent No. 10,400,744) also teaches two rows of vortex generators.
McClure (U.S. Patent No. 8,916,795) also teach two rows of vortex generators wherein two adjacent fins in the second row are angled to each other and the vortex generator in the first row is located between the first and second fins of the first row of vortex generators.
Corten (U.S. Patent No. 8,182,231) also teaches two rows of vortex generators.
Godsk (U.S. Patent No. 7,914,259) also teaches two rows of vortex generators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745